*1015Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Hinrichs, J.), rendered October 1, 2010, convicting him of attempted robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant correctly contends that he did not validly waive his right to appeal. The record does not demonstrate that the defendant “grasped the concept of the appeal waiver and the nature of the right he was forgoing” (People v Bradshaw, 18 NY3d 257, 267 [2011]; see People v Springer, 104 AD3d 794 [2013]; cf. People v Ramos, 7 NY3d 737, 738 [2006]).
Nevertheless, the defendant’s contentions with respect to an alleged cooperation agreement involve matter that is dehors the record and, thus, are not reviewable on direct appeal (see People v Smith, 82 AD3d 911 [2011]; see also Matter of Benjamin S., 55 NY2d 116, 120-121 [1982]). Mastro, J.P., Angiolillo, Leventhal and Chambers, JJ, concur.